Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 28-34, 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10653326 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 28 when taken as a whole, comprising, in addition to the other recited claim elements, detecting patent ductus arteriosus (PDA) in the infant when two or more of:
the relative pulse amplitude for the UB (rAM-UB) is elevated above normal;
the pulse transit time (PTT-UB) is decreased below normal, and/or the pulse transit time (PTT-F) is decreased below normal, and/or the time delay (TD) of PPG pulses between the UB and F is elevated above normal; or
the ratio PTT-UB/rAM-UB is decreased below normal;
wherein the term “normal” refers to values of parameters obtained from infants with a closed ductus arteriosus.

See parent case 15/509696 notice of allowance of 1/22/2020 p. 5-7 for more detail regarding close prior art since the reasons for allowance for the parent case are similar to that described above.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792